Opinion of the Court, the Hon. George W. Wall, Judge. This was a suit by the appellant against the appellee begun before a justice of the peace to recover a balance alleged to be due for goods sold. The cause was removed by appeal to the County Court, where on a trial by jury the appellant was defeated. A motion for a new trial ivas overruled, and the record now comes by appeal to this court. The appellant offered evidence tending to establish its demand against the appellee, but the court instructed the jury that before the plaintiff could recover, it was necessary' to produce its charter showing its authority to exercise the powers of a corporation; otherwise the jury should find for the defendant. Ho evidence was offered by the defendant, and it is manifest that the verdict was due to this instruction. It was shown by the proof that defendant had in writing repeatedly’ recognized the corporate existence of the plaintiff in reference to the transaction in question. A part of the bill, amounting to the balance sued for, he ordered by a letter addressed to the corporation. By a telegram and by another letter he urged the speedy shipment of the goods. By a subsequent letter he requested the plaintiff to draw on him for $65, and proposed to give his note for the balance of $65. In a later letter he inclosed a draft for $65 and promised to remit the balance now in suit by the first of March next following; and by two letters written still later lie stated his reason for wishing a discount, because of the unsatisfactory quality of the goods. Having thus distinctly recognized the corporate capacity of the plaintiff, he has himself furnished sufficient evidence to overcome the plea of nul tiel corporation, if such a plea can be supposed to be interposed. Such recognition is in all respects equivalent in its evidential force to the giving of a note or mortgage, or a deed, to the corporation, 'which acts have often been held enough to meet and overcome that plea. There was proof also that the plaintiff was acting as a corporation—that it Used a corporate seal, and that it had a charter, though the contents thereof did not appear. Under such a condition of the qiroof we think it was error to give the instruction referred to. Wood v. Kingston Coal Co., 48 Ill. 356; Osborn v. People, 103 Ill. 224; Brown v. Scottish A. M. Co., 110 Ill. 235; Hudson v. Green Hill Sem., 113 Ill. 618; Miami P. Co. v. Hotchkiss, 17 Brad. 622. The judgment will be reversed and the cause remanded.